OPINION.
Eichakdson, J.,
delivered the opinion of the court:
The questions of law arising upon the facts in this case are identical with those which were decided by the Supreme Court m the cases of The Chicago and Saint Paul Railway Company and The Chicago Northwestern Railway Company (104 U. S. R., 680, 687).'
The present Postmaster-General being in doubt whether or not it had been considered by that court that under the statutes the Postmaster-General had no authority whatever to contract with any land-grant road, and that the law had made it the duty of that class of roads to carry the mails upon prices fixed by Congress, declined to accept thé conditions in those cases as establishing the rule for the guidance of his Department in other like claims.
Since then the case of The Illinois Central Eailroad Company v. The United States, has been tried in this court, at the present term, and the point raised by the Postmaster-General has been again presented and argued by counsel on both sides, and again reconsidered by us (ante, p. 118). We were unable to discover that the Supreme Court had not reached its conclusions in the former cases wi th a full understanding of the point raised by the Postmaster-General, and although their opinion differed from that of all the judges of this court, we were bound to accept the decision of that court of last resort as binding and conclusive upon us. We cannot do differently in this present case.
The full and exhaustive opinion of our brother Davis, in the *217recent case, makes it unnecessary again to review the arguments upon the point at issue.
The judgment of the court is that tbe claimant corporation rcover the sum of $38,984.19, and a decree to that effect will be entered accordingly.
■ The Chief Justice took no part in the decision of this case.